t c summary opinion united_states tax_court jana renea henson petitioner v commissioner of internal revenue respondent docket no 3205-11s filed date jana renea henson pro_se beth a nunnink for respondent summary opinion thornton chief_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by all other section references are to the internal_revenue_code code in continued any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s and federal_income_tax of dollar_figure and dollar_figure respectively respondent further determined penalties pursuant to sec_6662 of dollar_figure and dollar_figure for tax years and respectively after the parties’ concessions which are discussed more fully below the issues for decision are whether petitioner underreported gross_receipts from her cellular telephone business whether petitioner is entitled to deductions for returns and allowances greater than respondent has allowed whether petitioner had alimony income in and whether petitioner is liable for the accuracy- related penalty pursuant to sec_6662 for her tax_year background the parties have stipulated some facts which we find accordingly when she petitioned the court petitioner resided in kentucky continued effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts have been rounded to the nearest dollar petitioner’s divorce petitioner and michael henson married on date and separated on date on date petitioner and mr henson entered into a settlement agreement and judgment settlement agreement to conclude their divorce proceedings in the settlement agreement mr henson agreed to pay petitioner dollar_figure of equalization of property payments in three separate installments dollar_figure within days of the date of the execution of the divorce settlement agreement dollar_figure by date and dollar_figure by date also in the settlement agreement mr henson agreed to pay petitioner dollar_figure of maintenance payments to be paid in installments of dollar_figure per month for months beginning date and then dollar_figure per month for the next months the maintenance payments would terminate upon petitioner’s death or cohabitation or remarriage the settlement agreement did not address the tax treatment of the maintenance payments for either petitioner or mr henson in date petitioner received from mr henson the dollar_figure equalization of property payment that was due by date and deposited it into her bank account ending in from january through october of mr henson made a dollar_figure-per-month maintenance payment to petitioner --for a total of dollar_figure--but failed to make any payment in november or date in early petitioner filed suit in a tennessee state court against mr henson for his failure to make the required maintenance payments in november and date pursuant to the settlement agreement petitioner’s cellular telephone business in petitioner invested funds that she received from the settlement agreement in disney mobile kidz talk too petitioner’s business a business which generated income through sales of cellular telephones cellular accessories and cellular telephone contracts a former friend of petitioner’s ran and operated petitioner’s cellular telephone business and petitioner was not involved in the day-to-day operations of this business as part of its business agreement with cellular telephone_companies petitioner’s business would often receive advances or commissions for signing up new customers she deposited these advances or commissions variously into three bank accounts with account numbers ending in and over which the record does not show whether petitioner received the additional dollar_figure equalization of property payment due to her by date she had control if the new customers failed to fulfill and complete their contracts petitioner’s business was required to repay the cellular telephone_companies portions of the advances or commissions petitioner’s business ultimately proved unsuccessful and in she filed for bankruptcy petitioner’s bank_deposits during and petitioner deposited income she received from her business into three bank accounts in she deposited dollar_figure dollar_figure and dollar_figure into her and bank accounts respectively in she deposited dollar_figure and dollar_figure into her and bank accounts respectively petitioner’s tax returns petitioner timely filed her and federal_income_tax returns on schedules c profit or loss from business sole_proprietorship attached to those returns she reported gross_receipts of dollar_figure for and dollar_figure for she reported no deductions for returns and allowances on her return petitioner also reported as taxable_income dollar_figure of alimony received respondent’s notice_of_deficiency discussed infra determined that petitioner had dollar_figure of total deposits into her account in petitioner has stipulated however that she deposited dollar_figure into this account in respondent’s determinations respondent selected petitioner’s and income_tax returns for examination because petitioner was unable to provide records with respect to her business respondent’s examining agent used petitioner’s and bank account statements to reconstruct her income respondent’s agent determined petitioner’s gross_receipts for the years in issue by adding up deposits to these accounts and then subtracting the deposits that he was able to identify as nontaxable such as loan proceeds equalization of property payments and transfers from petitioner’s other bank accounts the following tables summarize respondent’s determinations taxable_year total deposits taxable deposits nontaxable deposits dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number account no total in arriving at his determination that petitioner had failed to report dollar_figure in taxable_income on her return respondent’s examining agent did not include the dollar_figure in maintenance payments petitioner had self-reported on her return or the dollar_figure in equalization of property payments petitioner received in date that were deposited into her bank account ending in taxable_year account no total total deposits --- dollar_figure big_number big_number taxable deposits nontaxable deposits --- dollar_figure big_number big_number --- dollar_figure big_number big_number in the notice_of_deficiency respondent determined that petitioner had unreported taxable receipts of dollar_figure for and dollar_figure for the notice_of_deficiency shows that for respondent calculated the dollar_figure of taxable receipts on the basis of dollar_figure of deposits minus dollar_figure in alimony that petitioner reported on her return and minus dollar_figure of gross_receipts that petitioner reported on her schedule c the notice_of_deficiency does not show how respondent determined the dollar_figure of unreported taxable receipts for the amounts of deposits remaining in dispute after the parties’ stipulations and concessions are summarized below taxable_year total account no deposits agreed taxable agreed nontaxable remaining in dispute dollar_figure total big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number --- dollar_figure big_number big_number taxable_year total account no deposits agreed taxable agreed nontaxable remaining in dispute total --- dollar_figure big_number big_number --- dollar_figure big_number big_number --- dollar_figure big_number big_number --- dollar_figure big_number big_number a burden_of_proof discussion the burden_of_proof is generally upon the taxpayer except as may be otherwise provided by statute or determined by the court see rule a the court_of_appeals for the sixth circuit to which an appeal of this case would ordinarily lie if this case were appealable has held that the commissioner’s determination of unreported income must be based on a minimal evidentiary petitioner has not claimed and the record does not indicate that sec_7491 applies to shift the burden_of_proof to respondent with respect to any factual issue foundation linking the taxpayer to the tax-generating activity or the receipt of funds in order for the presumption of correctness to attach 909_f2d_915 6th cir see also richardson v commissioner tcmemo_2006_69 aff’d 509_f3d_736 6th cir once the commissioner meets his initial burden of production taxpayers bear the burden of producing credible_evidence that they did not earn the taxable_income attributed to them or of presenting an argument that the irs deficiency calculations were not grounded on a minimal evidentiary foundation walton f 2d pincite see also olmos v commissioner tcmemo_2007_82 the parties’ stipulations establish the requisite evidentiary foundation with respect to the unreported income b schedule c gross_receipts sec_61 provides that gross_income includes all income from whatever source derived including gross_income derived from business generally cash_basis taxpayers are required to recognize the amount of an item_of_gross_income in the taxable_year in which they receive it sec_451 taxpayers are required to maintain books_and_records that are sufficient to enable the commissioner to determine their gross_income and their correct_tax liability sec_1_6001-1 income_tax regs if a taxpayer fails to keep adequate_records the commissioner may reconstruct the taxpayer’s income by any reasonable method that clearly reflects income sec_446 see 348_us_121 one acceptable method is the bank_deposits method 102_tc_632 96_tc_858 aff’d 959_f2d_16 2d cir bevan v commissioner tcmemo_1971_312 aff’d 472_f2d_1381 6th cir this method assumes that if a taxpayer is engaged in an income-producing activity and makes deposits to bank accounts then those deposits less amounts identified as nontaxable items constitute taxable_income see clayton v commissioner t c pincite where the commissioner has used the bank_deposits method to determine deficiencies the taxpayer generally bears the burden of showing that the bank_deposits were derived from nontaxable sources see dileo v commissioner t c pincite bevan v commissioner tcmemo_1971_312 after the parties’ concessions and stipulations there remain in dispute only dollar_figure of deposits in and dollar_figure of deposits in collectively referred to hereinafter as disputed deposits petitioner does not deny making the disputed deposits rather she contends that certain of them were from nontaxable sources petitioner contends that certain of the disputed deposits represent nontaxable loan proceeds petitioner failed however to produce any documentation or other evidence to substantiate this claim when questioned at trial about certain deposits she claimed were loan proceeds she was unable to offer any specific details about them petitioner has failed to establish what amount if any of the disputed deposits represents loan proceeds petitioner also contends that certain of the disputed deposits represent advance_payments or commissions and are only partially taxable because her business would sometimes have to repay some of these amounts petitioner has failed to establish that these advance_payments or commissions are nontaxable pursuant to sec_61 gross_income includes all income from whatever source derived and includes all accessions to wealth clearly realized and over which a taxpayer has complete dominion 348_us_426 whether a taxpayer enjoys complete dominion over an accession to wealth depends upon whether the taxpayer has petitioner testified that her original records had been displaced because she moved three times and that she was unable to procure replacement records from her creditors because of their adverse interests having been parties to her bankruptcy proceeding petitioner’s alleged loss of records does not relieve her of the burden of proving the deposits derived from sources that were nontaxable see irving v commissioner tcmemo_2006_169 kelly v commissioner tcmemo_1987_352 aff’d without published opinion 858_f2d_743 11th cir some guarantee that the taxpayer will be allowed to keep the money 493_us_203 the funds in question were deposited into petitioner’s various bank accounts and were available for her use at any time without restriction apart from petitioner’s vague testimony there is no evidence of the amounts of funds that were returned to the cellular telephone_companies and no basis upon which we might reliably estimate the amounts petitioner has provided the court with no evidence that would show the terms of any arrangements between petitioner’s business and these cellular telephone_companies we sustain respondent’s determination that the disputed deposits are taxable_income to petitioner see 343_us_130 price v commissioner tcmemo_2004_103 unless the nontaxable nature of deposits is established gross_income includes deposits to bank accounts where the taxpayer has dominion and control of the funds woods v commissioner tcmemo_1989_611 aff’d without published opinion 929_f2d_702 6th cir c schedule c returns and allowances petitioner argues that she is entitled to deduct allowances on her and schedules c even though she claimed no such deductions on her and returns respondent has conceded that petitioner is entitled to deduct dollar_figure and dollar_figure of returns and allowances on her schedules c for and respectively petitioner introduced no evidence to substantiate her claim for deductions for returns and allowances greater than respondent has allowed petitioner is not entitled to deductions for returns and allowances greater than respondent has allowed see olagunju v commissioner tcmemo_2012_119 sherrer v commissioner tcmemo_2011_198 d alimony received at trial petitioner asserted that the dollar_figure of alimony she reported on her tax_return should be nontaxable petitioner argues that her divorce decree even states that it’s not alimony it’s just separating marital property and my husband’s and my money generally property_settlements incident_to_divorce are nontaxable sec_1041 112_tc_317 aff’d without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir on the other hand amounts received as alimony or separate_maintenance payments are taxable to the recipient sec_61 sec_71 sec_215 the phrase alimony_or_separate_maintenance_payment is defined in sec_71 as any cash payment satisfying these four requirements a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse petitioner received and reported on her return dollar_figure in payments from mr henson on the basis of the evidence in the record we have found that petitioner received dollar_figure in maintenance payments in after all her lawsuit in state court was predicated on mr henson’s failing to make only monthly maintenance payments in from which we infer that he did in fact make the other monthly maintenance payments totaling dollar_figure as reported on petitioner’s return the settlement agreement does not designate the maintenance payments as not includible in petitioner’s gross_income and not allowable as a deduction to mr henson petitioner and mr henson were not members of the same household at the time the payments were made and under the settlement agreement mr henson does not have to make any additional maintenance payments to petitioner after her death on the record before us we hold consistent with petitioner’s reporting position on her return that the dollar_figure she received from mr henson in was alimony and taxable pursuant to sec_71 e accuracy-related_penalties respondent contends that petitioner is liable for an accuracy-related_penalty for her tax_year sec_6662 and b and imposes a accuracy-related_penalty on any portion of a tax underpayment that is attributable to among other things negligence negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and also includes any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs under sec_7491 the commissioner bears the burden of production with respect to the sec_6662 penalty generally this means he must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 respondent has respondent concedes that petitioner is not liable for the sec_6662 accuracy-related_penalty for her tax_year met this burden of production because he has provided evidence that for petitioner’s tax_year she failed to comply with recordkeeping requirements and failed to substantiate certain items on her tax_return the accuracy-related_penalty does not apply with respect to any portion of an underpayment if it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 the burden_of_proof is on the taxpayer to establish reasonable_cause see rule a higbee v commissioner t c pincite- 58_tc_757 petitioner testified that she relied on a certified_public_accountant c p a to complete her income_tax returns reliance on a professional tax adviser’s advice may demonstrate reasonable_cause and good_faith if taking into account all the facts and circumstances the reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 c income_tax regs reliance on a tax adviser may be reasonable and in good_faith if the taxpayer establishes the adviser was a competent professional with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioner conceded that she never really looked at her tax returns and that the only involvement that she had in the tax_return preparation process was to take stuff down to her c p a moreover petitioner testified that the figures her c p a used in preparing her returns were derived from quickbooks printouts that she provided to her c p a petitioner has failed to show that she provided her c p a necessary and accurate information or that she reasonably and in good_faith relied on her tax adviser we sustain respondent’s determination to impose the sec_6662 accuracy-related_penalty for negligence for petitioner’s tax_year see schneller v commissioner 129_f3d_1265 6th cir aff’g without published opinion tcmemo_1996_62 to reflect the foregoing and the parties’ concessions decision will be entered under rule
